Title: William A. Burwell to Thomas Jefferson, 21 July 1813
From: Burwell, William A.
To: Jefferson, Thomas


          Sir July 21st 1813
          I wrote Mrs Burwell to send my horses to meet me at Monticello, under an expectation I should reach your house on thursday—the
			 unexpected delay of the Tax bills compels me to remain longer, may I beg the favor of you to detain my Servant until I can
			 leave this place, which I propose doing in a Hack—we have been much commotion for a week past—the whole City is under arms & on militia duty at the forts &
			 elsewhere—they are preparing
			 forts
			 at Navy y’d & Greenleafs point;
          I can not believe the British will attempt this City. but if they do, they will be Severely handled—there are 4 or 5000 troops well armed—accept my best
          wishes for your happinessW. A Burwell
        